In a proceeding, inter alia, to invalidate petitions designating Barry Hurowitz as a candidate in the Democratic Party primary election to be held on September 9, 1980, for the public office of Civil Court Judge for the 1st Municipal District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 21, 1980 which granted the application. By order dated September 4, 1980 this court reversed the judgment, on the law, dismissed the proceeding and directed the board of elections to place the name of Barry Hurowitz on the appropriate ballot (78 AD2d 528). On September 5, 1980 the Court of Appeals reversed the order of this court and remitted the case to this court for further proceedings (51 NY2d 747). Judgment affirmed, without costs or disbursements. On the basis of the facts found by Special Term, and in light of the decision by the Court of Appeals in this matter, we find no ground for reversal, and therefore, affirm. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.